Opinion issued August 30, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00579-CV
                           ———————————
                BENJAMIN CHARLES SIMISKEY, Appellant
                                        V.
                     AMY CHRISTINE LLOYD, Appellee


                   On Appeal from the 505th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 09-DCV-168882


                         MEMORANDUM OPINION

      Appellant, Benjamin Charles Simiskey, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE §§ 51.207, 51.941(a), 101.041; Fees Charged in the

Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5, 42.3(c). Accordingly, we dismiss the

appeal for nonpayment of all required fees. We dismiss any pending motions as

moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                        2